Per Curiam.
Judge Tennant, in the Pleas, after an exhaustive review of the English cases applicable to the proceeding before him, regarded as one in which the decedent’s death resulted solely from a strain incurred in the course of his employment on November 18th, found from the testimony that such was the fact. This is the only conclusion that can be drawn from his opinion as a whole, although the finding is not- stated as such in so many words.
*403The Supreme Court’s reference to this state of facts as a theory is somewhat misleading; it was so treated in the opinion of Judge Tennant in his discussion of the rule of law applicable to such facts, but in making his determination he treated it as a finding and described it as “a deduction or inference reasonably gathered from all the facts of the case.” With the correction of this mere slip in the per curiam of the Supreme Court, the judgment of that court is affirmed, for the reasons therein given.
For affirmance—The Chancellor, Chief Justice, Garrison, Trenchard, Bergen, Minturn, Black, Yredenburch, White, Teri-iune, IIeppenheimer, Williams, Taylor, JJ. 13.
For reversal—None.